





Exhibit 10.1
danaherlogoa19.jpg [danaherlogoa19.jpg]




November 7, 2018




Via E-mail


Mr. Matthew McGrew


Dear Matt:


As we have discussed, we are delighted to extend an offer to promote you to the
position of Executive Vice President & Chief Financial Officer with Danaher
Corporation (the “Company”). We are confident that you will continue to make
major contributions to the Company, and your ongoing leadership will be critical
in fully leveraging our talent and the Danaher Business System to achieve our
aggressive growth targets.


Your new role would be the Executive Officer position of Executive Vice
President & Chief Financial Officer. The role is based in Washington, D.C. and
reports directly to Tom Joyce, President and Chief Executive Officer.
 
Please allow this letter to serve as documentation of the promotion extended to
you.


Start Date: Your start date for your new position will be January 1, 2019
(“Start Date”).        


Base Salary: Your base salary will be $660,000 annually, subject to periodic
review, and payable in accordance with the Company’s usual payroll practices.


Incentive Compensation: Beginning January 1, 2019, you will be eligible for an
annual cash incentive award. The target bonus percentage will be 115% of your
annual base salary, subject to periodic review. Such annual cash incentive
compensation award shall be subject to the Company’s annual cash incentive
compensation award program for Executive Officers, including applicable
performance conditions.


Benefits: You will continue to be eligible to participate in any associate
benefit plan that the Company has adopted or may adopt, maintain, or contribute
to for the benefit of its regular exempt employees generally, subject to
satisfying any applicable eligibility requirements. You will continue to be
eligible to participate in our comprehensive health and other insurance benefits
immediately and in our 401(k) retirement plan subject to the applicable plan.


Company Aircraft: Consistent with and subject to Danaher’s Policy Regarding Use
of Company Aircraft as it may be amended from time to time, as CFO, you will be
entitled to personal use of Danaher’s aircraft when they are not otherwise being
used for business purposes. If the incremental cost of your personal usage of
the aircraft exceeds $50,000 in any given calendar year, you will reimburse the
Company for the amount of such incremental cost in excess of $50,000, in
accordance with the terms of an FAA-compliant time-sharing agreement to be
entered into between you and the Company.


Vacation: You will be eligible for 25 days of annual vacation benefits pursuant
to the Company’s vacation policy.


Stock Options and RSUs: A recommendation will be made to the Compensation
Committee of Danaher’s Board of Directors to grant you an equity award as part
of Danaher’s annual equity compensation program at its next regularly scheduled
meeting after your Start Date at which equity awards are considered. The target
award value of this grant would be $2,600,000 (“2019 Annual Award”) which would
be split 50% stock options / 50% performance stock units (“PSUs”), subject to
any changes made by the Compensation Committee of Danaher’s Board of Directors
for 2019 Executive Officer equity awards. The grant of stock options would vest
50% on each of the fourth and fifth anniversaries of the grant date, assuming
continued employment. The grant of PSUs would be subject to 3 year cliff
vesting, assuming continued employment, plus an additional 2-year holding period
after vesting with respect to any earned PSUs. You will be eligible annually for
an equity award under Danaher’s equity compensation program.







--------------------------------------------------------------------------------







The equity awards set forth above will be solely governed by the terms and
conditions set forth in Danaher’s 2007 Omnibus Incentive Plan and in the
particular form of award agreement required to be signed with respect to each
award. Unless Danaher’s Compensation Committee determines otherwise, we will use
the following methodology in connection with such equity awards:


•
The target award value attributable to stock options will be converted into a
specific number

of options (rounded up to the nearest ten) based on a methodology for valuing
options
known as the Black-Scholes-Merton model (“Black Scholes”). For all options
granted during a calendar year, we use the Black Scholes value of an option as
of the first grant date
of the applicable calendar year, with two modifications: we use the full 10-year
term of the
option as the assumed life, and we use the average closing price of Danaher’s
common stock
over a 20-day trading period ending on the particular option grant date.
•
The target award value attributable to PSUs will be converted into a specific
number of target performance share units (rounded up to the nearest five) using
the same “average closing price.”

•
Performance share units will be subject to the satisfaction of performance
criteria determined by Danaher’s Compensation Committee.



While historically Danaher’s share price has increased over time, Danaher cannot
guarantee that any PSUs or stock options granted to you will ultimately have any
particular value or any value.


EDIP Program: You will continue to be included in a select group of executives
who participate in the Executive Deferred Incentive Program (EDIP) or its
successor plan or plans, a non-qualified executive benefit designed to
supplement retirement benefits that otherwise are limited by IRS regulations;
and provide the opportunity for you to defer taxation on a portion of your
current income (base salary or bonus or both).  Contributions, deferrals,
vesting requirements and your participation in the EDIP are subject to all of
the terms and conditions set forth in such plan (or the terms of any successor
plan or plans, as applicable). 


Severance Benefits: You will be eligible for severance pay and benefits pursuant
to the Senior Leaders Severance Pay Plan for Danaher Corporation and its
Affiliated Entities, As Restated and Amended January 1, 2013, as it may be
modified or amended from time to time (“Severance Plan”). For purposes of
Section III.B of the Severance Plan, the total amount of severance pay for which
you are eligible will be equal to your annual base salary at the time of your
employment termination. Except for the foregoing provision, all other aspects of
your severance pay and benefits shall be governed solely by the terms and
conditions of the Severance Plan.


Reimbursement for Financial and Tax Assistance: The Company will reimburse you
for financial planning and tax preparation services in an amount not to exceed
$15,000 annually provided you provide appropriate and satisfactory documentation
for such reimbursement and such expenses otherwise satisfy the Company’s
practices and policies.


At-Will Employment:    Nothing in this offer letter shall be construed as any
agreement, express or implied, to employ you for any stated term. Your
employment with the Company will be on an at-will basis, which means that either
you or the Company can terminate the employment relationship at any time and for
any reason (or no reason), with or without notice.


Conditions of Employment Offer: This offer of employment is expressly
conditioned upon your execution and return (no later than the date stated in the
acknowledgment below) of the attached Agreement Regarding Competition and the
Protection of Proprietary Interests and the terms contained therein.


We anticipate that you will continue to make a very strong contribution to the
success of the Company and believe this is an excellent professional opportunity
for you.


Regards,




/s/ Angela S. Lalor


Angela S. Lalor
Senior Vice President, Human Resources
Danaher Corporation









--------------------------------------------------------------------------------







Acknowledgement


Please acknowledge that you have read, understood and accept this offer of at
will employment by signing and returning it to me, along with the
above-referenced signed documents no later than November 8, 2018.




Matthew McGrew:
 
/s/ Matthew McGrew
 
Date:
 
November 7, 2018
 






